REVERSE the order granting the motion to dismiss AND
                    REMAND this matter to the district court for further proceedings
                    consistent with this order.




                                                                Hardest"



                                                                Douglas



                    CHERRY, J., concurring:
                                For the reasons stated in the SFR Investments Pool 1, LLC v.
                    U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                    that respondent U.S. Bank lost its lien priority by virtue of the
                    homeowners association's nonjudicial foreclosure sale. I recognize,
                    however, that SFR Investments is now the controlling law and, thusly,
                    concur in the disposition of this appeal.




                    cc: Hon. Timothy C. Williams, District Judge
                         Law Offices of Michael F. Bohn, Ltd.
                         Wright, Finlay & Zak, LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e41,